Exhibit 10.2 AMENDED AND RESTATED FLAGSTONE REINSURANCE HOLDINGS, S.A. PERFORMANCE SHARE UNIT PLAN 17th May 2010 Schedule of Amendments DOCUMENTREVISION HISTORY Version Date Summary of Changes Section Approved by Amendment 1 7/4/06 Conforming Amendments Various Board of Directors Amendment 2 16/6/06 Various technical changes Various Board of Directors Amendment 3 16/11/06 Amended & Restated Various Shareholders Amendment 4 20/07/07 Amended & Restated Various Board of Directors Amendment 5 16/05/08 Amended & Restated Various Board of Directors and Shareholders Amendment 6 11/12/09 Additional Language Section 6 Amendment 7 25/2/10 Additional language on retirement provisions, modification of total PSU’s available and inclusion of a clawback provision in the event of restatement Sections 4, 6 and 16 Board of Directors and Shareholders Amendment 8 17/5/10 Changes to reflect the Company’s move from Bermuda to Luxembourg Various Board of Directors Page 2 of 13 Flagstone Reinsurance Holdings, S.A. Performance Share Unit Plan 1. PURPOSE The purpose of this Plan is to advance the interests of the Company and its shareholders by providing PSUs as incentive compensation to certain key Employees of the Company and its subsidiaries, as well as, at the discretion of the Compensation Committee, employees of companies that provide operational support or other services to the Company. 2. DEFINITIONS “Adverse Change in the Plan” is defined in paragraph 12. “Affiliates” includes any company 50% or more owned, directly or indirectly, by the Company. “Board” means the Board of Directors of the Company. “Change in Control” is defined in paragraph 9. “Common Shares” shall mean common shares of the Company. “Company” means Flagstone Reinsurance Holdings, S.A “Compensation Committee” means the Compensation Committee of the Board. “Constructive Termination” is defined in paragraph 11. “Employee” means any person, including officers, employed by the Company or any Subsidiary of the Company. Such term shall also include directors of the Company or any Subsidiary of the Company.Such term shall also include, at the discretion of the Compensation Committee, employees of companies that provide operational support or other services to the Company.A person shall not cease to be an Employee in the case of (i) any leave of absence approved by the Company or (ii) transfers between locations of the Company or between the Company, any Subsidiary or any successor. “Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended. “Hostile Takeover Termination” is defined in paragraph 13. “Inter Vivos Designee” means any person or body of persons corporate or unincorporate, association, trust, partnership or similar entity or arrangement designated by an Employee to hold such PSUs granted to the Employee under the Plan and receive payments under the Plan during the life of the Employee. Page 3 of 13 “Maximum Award” shall mean the maximum number of Common Shares that an Employee would be entitled to receive if all of the performance goals set forth in a particular PSU were satisfied over the Performance Period(s) set forth in such PSU. “Performance Period(s)” means the period(s) during which an employee must perform pursuant to the grant of a PSU; provided, however, that any such period must end on December 31 of the relevant fiscal year. “Plan” means this Flagstone Reinsurance Holdings, S.A. Performance Share Unit Plan. “PSU” means a Performance Share Unit. “Retire” means to resign from the Company to be Retired. “Retired “ means not acting as an Employee, Officer, Director, or consultant to any insurance or reinsurance firm. The Committee may waive this provision at its sole discretion with respect to Clause 6.3.2, if it determines in its sole discretion that the Employee is not competing in any way with the Company or Affiliates. “Subsidiary”, as used herein, has the meaning assigned to the term “subsidiary company” in the Companies Act, 1981 of Bermuda. “Termination Without Cause” is defined in paragraph 10. “Term of Service” means the time between the date the Employee’s continuous employment with the Company or one or more Affiliates commenced,with the term of service of each employee of an Affiliate deemed to commence at the latest of December 20, 2005, or the date of acquisition of 50% or more by the Company of the ownership interest, or the date of the Employee’s actual commencement of service and any date of separation from service, including for resignation,termination for Cause or not for Cause, or retirement. 3. ADMINISTRATION OF THE PLAN Administration. The Plan shall be administered by the Compensation Committee.No member of the Compensation Committee shall be an Employee of the Company eligible to receive PSUs under the Plan or shall have been eligible within one year prior to his appointment to receive PSUs under the Plan or to receive awards under any other plan of the Company or any of its subsidiaries under which participants are entitled to acquire shares, share options or share appreciation rights of the Company or any of its subsidiaries. Page 4 of 13 Powers of the Administrator.The Compensation Committee shall have exclusive authority to select the Employees to be granted PSUs, to determine the number of PSUs to be granted and the terms (including the performance goals and Performance Period(s)) of such PSUs and to prescribe the form of the instruments embodying such PSUs.The Compensation Committee shall be authorized to interpret the Plan and the PSUs granted under the Plan, to establish, amend and rescind any rules and regulations relating to the Plan and to make any other determinations which it believes necessary or advisable for the administration of the Plan.The Compensation Committee may correct any defect or supply any omission or reconcile any inconsistency in the Plan or in any PSU grant instrument in the manner and to the extent the Compensation Committee deems desirable to carry it into effect.Any decision of the Compensation Committee in the administration of the Plan, as described herein, shall be final and conclusive.The Compensation Committee may act only by a majority of its members in office, except that the members thereof may authorize any one or more of their number or any officer of the Company to execute and deliver documents on behalf of the Compensation Committee.No member of the Company shall be liable for anything done, or for any failure to act, by him or by any other member of the Compensation Committee in connection with the Plan, except for his own willful misconduct or as expressly provided by statute. 4. AWARDS Type of Awards Under the Plan.Awards under the Plan shall be limited to PSUs. Maximum Number of PSUs and Maximum Number of Common Shares that may be Issued Pursuant to PSUs Under the Plan.The maximum number of PSUs that may be granted under the Plan shall not exceed 5,600,000 PSUs.The maximum number of PSUs that may be granted under the Plan to any one Employee shall be half the maximum number of PSUs that may be granted under the Plan to all Employees.The aggregate Maximum Awards that shall be issuable under the Plan shall not exceed 11,200,000 Common Shares.If a PSU is forfeited or otherwise cancelled, or if an Employee does not achieve the Maximum Award pursuant to a PSU, the Common Shares underlying such PSU shall become available for future grant under PSUs pursuant the Plan (unless the Plan has terminated). 5. RIGHTS WITH RESPECT TO PSUs A An Employee to whom PSUs are granted (and any person succeeding to such employee’s rights pursuant to the Plan) shall have no rights as a shareholder with respect to any Common Shares issuable pursuant thereto until such Employee’s name is entered into the Register of Members of the Company.Except as provided in paragraph 14, no adjustment shall be made for dividends, distributions or other rights (whether ordinary or extraordinary, and whether in cash, securities or other property) the record date for which is prior to the date such share certificate is issued. Page 5 of 13 6.PSUs The grant of PSUs to an Employee will entitle him to receive, without payment to the Company, all or a portion of the Maximum Award, as determined by the Compensation Committee, if the terms and conditions specified herein and in the PSU are satisfied.Payment in respect of a PSU shall be made as provided in subparagraph 6.6.Each grant of PSUs shall be subject to the following terms and conditions: The Compensation Committee shall determine the number of PSUs to be granted to each Employee.PSUs may be issued in different classes or series having different terms and conditions. Subject to subparagraph 6.6, at the end of the Performance Period(s) specified in the grant of a PSU, an Employee shall be entitled to receive the Maximum Award if the performance objectives set forth in the grant of such PSU are attained in full.If the performance objectives specified in the grant are attained in part but not in full, the Compensation Committee, in its sole discretion, shall determine the percentage of the Maximum Award, if any, to which the Employee is entitled under the PSU. PSUs shall be cancelled if the Employee’s continuous employment with the Company or any of its subsidiaries or with any company that provides operational support or other services to the Company shall terminate for any reason prior to the end of the Performance Period(s), unless such termination results in Related Employment (as defined in paragraph 8), and except as otherwise specified in this subparagraph 6.3 or in subparagraphs 6.4 or 6.5.Notwithstanding the foregoing and without regard to subparagraph 6.2: if an Employee shall, while employed by the Company or any of its subsidiaries or by any company that provides operational support or other services to the Company or while engaged in Related Employment, die or become disabled (within the meaning of paragraph 7) prior to the end of the Performance Period(s), the PSUs granted to such Employee shall be cancelled at the end of the next ending Performance Period and he, or his legal representative, as the case may be, shall become entitled to receive a cash payment (determined in accordance with subparagraph 6.6) in respect of the Common Shares he would have received had he been in continuous employment with the Company through the end of such Performance Period and had the performance objectives, if any, that were imposed been achieved; or if an Employee shall retire then: If at the time of their retirement the Employee is 65 years old or older, the PSUs shall not be cancelled on the Employee’s official retirement date, but they shall continue to vest and the Employee shall receive payments in cash or stock at the discretion of the Compensation Committee on schedule as described in subparagraph 6.6 or Page 6 of 13 If at the time of their early retirement, the sum of the Employee’s age plus years of service for the Company or any of its affiliates is greater than or equal to 65 (sixty-five), the PSUs shall not be cancelled on the Employee’s official retirement date,but shall continue to vest and the Employee shall receive payments in cash or stock at the discretion of the Compensation Committee on schedule as described in subparagraph 6.4, as they would have received had they been in continuous employment with the Company on that date, provided only that the Employee remains Retired on each vesting date.This early retirement provision will not apply where any conflicting provisions exist in an individual’s employment contract; if at the time of their retirement the Employee does not meet the criteria under section 6.3.2.2 and is less than 65 years old and their retirement occurs before 24 months have elapsed since the grant of the PSUs, the PSUs shall be cancelled and the Employee shall become entitled to receive a cash payment (determined in accordance with subparagraph 6.6) in respect of one-ninth of the Common Shares they would have received had they been in continuous employment with the Company through the end of the next Performance Period and had the performance objectives, if any, that were imposed been achieved, or if at the time of their retirement the Employee does not meet the criteria under section 6.3.2.2 and is less than 65 years old and their retirement occurs after 24 months or more have elapsed since the grant of the PSUs, the PSUs shall be cancelled and the Employee shall become entitled to receive a cash payment (determined in accordance with subparagraph 6.6) in respect of two-ninths of the Common Shares they would have received had they been in continuous employment with the Company through the end of the next Performance Period and had the performance objectives, if any, that were imposed been achieved. If within 24 months after a Change in Control of the Company as defined in paragraph 9 and prior to the end of a Performance Period: there is a Termination Without Cause, as defined in paragraph 10, of the employment of an Employee; there is a Constructive Termination, as defined in paragraph 11, of the employment of an Employee; or Page 7 of 13 there occurs an Adverse Change in the Plan, as defined in paragraph 12, in respect of an Employee, then: the Employee shall become entitled to receive: The Maximum Award multiplied by a fraction the numerator of which is the number of full months which have elapsed since the date of the PSU grant to the end of the first month in which occurs one of the events described in clauses 6.4.1, 6.4.2 or 6.4.3 and the denominator of which is the total number of months in the Performance Period(s), plus If the number of Common Shares determined pursuant to subclause (1) above is less than the Maximum Award (such difference being referred to herein as the “Deficiency”), the Employee shall receive Common Shares equal to all or a portion of such Deficiency as follows: if the Compensation Committee shall have determined, prior to the Change in Control and based on the most recent performance status reports, that the performance objectives for the particular grant were being met at the date of the determination, the Employee shall receive Common Shares equal to the full Deficiency, and if the determination of the Compensation Committee was that the performance objectives for the particular grant were not being met at the date of such determination, the Compensation Committee shall at the time of such determination have also made a determination as to the percentage of the Deficiency as to which the Employee is entitled to receive Common Shares, but in no event shall such percentage be less than fifty percent (50%). Payment of any amount in respect of PSUs as described above in this subparagraph 6.4 shall be made as promptly as possible after the occurrence of one of the events described in clauses 6.4.1 through 6.4.3. Notwithstanding any other provision in the Plan, in the event of a Hostile Takeover Termination, the Employee shall immediately become entitled to the Maximum Award with respect to all PSUs granted to such Employee.Such Maximum Award shall be payable, in the sole discretion of the Compensation Committee, either by issuance of Common Shares or in cash based on the market price per Common Share as of the close of trading on the date of a Hostile Takeover Termination. Page 8 of 13 Payment of any amount due to an Employee in respect of the PSUs shall be made by the Company as promptly as practicable or shall be deferred to such other time or times as the Compensation Committee shall determine, and may be made in cash, by issuance of Common Shares, or partly in cash and partly by issuance of Common Shares as determined by the Compensation Committee.The amount of cash, if any, to be paid in lieu of issuance of Common Shares shall be determined based on the market price per Common Share as of the close of trading on the date on which an Employee becomes entitled to payment, whether or not such payment is deferred.Such deferred payments may be made by undertaking to pay cash in the future, together with such additional amounts as may accrue thereon until the date or dates of payment, as determined by the Compensation Committee in its sole discretion.In the case of issuance of Common Shares to an Employee, such Employee’s services rendered to the Company shall be deemed to constitute full payment to the Company of the par value of such Common Shares. 7. DISABILITY For the purposes of this Plan, an Employee shall be deemed to be disabled if the Compensation Committee shall determine that the physical or mental condition of the Employee is such as would entitle him to payment of monthly disability benefits under any disability plan of the Company or a Subsidiary in which he is a participant. 8.
